2015 UT App 14
_________________________________________________________

               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF P.G., A PERSON UNDER
                   EIGHTEEN YEARS OF AGE.


                              P.G.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                     Memorandum Decision
                       No. 20130376-CA
                     Filed January 23, 2015

     Third District Juvenile Court, West Jordan Department
                  The Honorable Julie V. Lund
                           No. 1073898

        Loren M. Lambert and David S. Head, Attorneys
                       for Appellant

           Sean D. Reyes and Christopher D. Ballard,
                    Attorneys for Appellee

JUDGE GREGORY K. ORME authored this Memorandum Decision,
in which JUDGE J. FREDERIC VOROS JR. and SENIOR JUDGE PAMELA
                   T. GREENWOOD concurred.1


ORME, Judge:

¶1    In September 2012, seventeen-year-old P.G. was arrested
based on his five-year-old sister’s allegations that he had sexually


1. The Honorable Pamela T. Greenwood, Senior Judge, sat by
special assignment as authorized by law. See generally Utah R. Jud.
Admin. 11-201(6).
                              In re P.G.


abused her.2 At the police station, a detective took P.G. to a small
room to be interviewed. The detective read P.G. his Miranda rights
at the beginning of the interview, and P.G. stated that he
understood his rights. During the interview, P.G. repeatedly denied
touching M.G., his sister. Ultimately, however, he confessed that
his fingers accidentally went inside M.G.’s vagina on one occasion
as he was helping her get dressed for school. P.G. was charged with
aggravated sexual abuse of a child, and the matter was adjudicated
in juvenile court. Before his adjudication, P.G. filed a motion to
suppress his confession, which the juvenile court denied. He was
then adjudicated as delinquent for aggravated sexual abuse of a
child. P.G. now appeals. We affirm.

                                  I.

¶2      On appeal, P.G. first argues that the juvenile court erred in
denying his motion to suppress his confession. Specifically, he
argues that his confession was coerced while he was in police
custody. “In an appeal from a trial court’s denial of a motion to
suppress evidence, ‘we review the trial court’s factual findings for
clear error[,] and we review its conclusions of law for correctness.’”
Salt Lake City v. Bench, 2008 UT App 30, ¶ 5, 177 P.3d 655 (alteration
in original) (quoting State v. Tiedemann, 2007 UT 49, ¶ 11, 162 P.3d
1106).

¶3     The Fifth Amendment to the United States Constitution
“protects individuals from being compelled to give evidence against
themselves.” State v. Rettenberger, 1999 UT 80, ¶ 11, 984 P.2d 1009
(emphasis in original) (citations and internal quotation marks
omitted). We examine the “totality of circumstances to determine
whether a confession [has] been made freely, voluntarily[,] and
without compulsion or inducement of any sort.” Id. ¶ 14 (citations
and internal quotation marks omitted).



2. On appeal from a delinquency adjudication, we recite the facts
in the light most favorable to the factfinder’s decision. See In re
J.F.S., 803 P.2d 1254, 1254 (Utah Ct. App. 1990).



20130376-CA                       2                 2015 UT App 14
                              In re P.G.


¶4      The totality of circumstances includes “both the
characteristics of the accused and the details of the interrogation.”
State v. Strain, 779 P.2d 221, 225 (Utah 1989) (citations and internal
quotation marks omitted). Accord Rettenberger, 1999 UT 80, ¶ 14.
Some of the relevant circumstances surrounding an interrogation
include “the duration of the interrogation, the persistence of the
officers, police trickery, absence of family and counsel, and threats
and promises made to the defendant by the officers.” Rettenberger,
1999 UT 80, ¶ 14. Relevant characteristics of the accused include
“the defendant’s mental health, mental deficiency, emotional
instability, education, age, and familiarity with the judicial system.”
Id. ¶ 15.

¶5      Before the juvenile court, the State bore the burden of
establishing that P.G.’s statements were voluntarily made and were
not a product of coercion. See State v. Allen, 839 P.2d 291, 300 (Utah
1992) (“In the face of a challenge to the voluntariness of a statement
or confession, it is incumbent upon the prosecution to demonstrate
by a preponderance of the evidence that the statement was made
voluntarily based upon the totality of the circumstances.”). The
juvenile court concluded that the State met its burden in this case.
It found, among other things, that P.G. was nearly eighteen at the
time of his interview, that he was an average high school student
with no prior experience with law enforcement, that he was read
his Miranda rights at the outset of the interview and indicated that
he understood them, that while the detective was aggressive at
times the level of aggression did not amount to coercion, that P.G.
provided details that were not suggested by the detective, and that
the interview lasted about forty minutes.

¶6      On appeal, it is P.G. who bears the burden of demonstrating
legal error in the juvenile court’s determination. See Latimer v. Katz,
508 P.2d 542, 545 (Utah 1973) (noting that the burden is on the
appellant to show that the trial court’s findings and conclusions are
in error). P.G. begins his analysis by demonstrating that he was in
police custody at the time of the interview. He clearly was, and he
was advised of his Miranda rights—a step that is constitutionally




20130376-CA                       3                  2015 UT App 14
                              In re P.G.


mandated only in conjunction with “custodial interrogation.” See
Miranda v. Arizona, 384 U.S. 436, 444 (1966).

¶7      In contending that his confession was coerced under the
“totality of circumstances,” P.G. references State v. Bybee, 2000 UT
43, 1 P.3d 1087, and State v. Hunt, 607 P.2d 297 (Utah 1980). Citing
Bybee and Hunt, he concludes his analysis of the governing legal
principles with this sentence:

       For example, some relevant circumstances are: the
       juvenile’s age, intelligence, and education; the
       juvenile’s ability to understand the effect and
       meaning of his or her statement; the juvenile’s
       previous experience with the police; whether an
       attorney or parent was present; whether the juvenile
       is confused or fearful; and any duress, threats,
       promises or coercion involved in the custodial
       interrogation.

In the three pages of his opening brief devoted to developing his
argument, he does not cite any additional legal authority or even
revisit the principles of Bybee and Hunt as they apply to the facts
found by the juvenile court.3 Instead, he rehearses the details of the
interview and then concludes that “[b]ased on [his] lack of
experience with the police and the criminal process, his parents or
attorney not being present during the interrogation, his confusion
and fear, and due to the very coercive nature of the custodial
interrogation, [his] admission and statement were not voluntary.”

¶8     The State’s assessment of P.G.’s briefing of this issue is
correct: P.G. “provides no authority to support his argument that


3. We have previously noted that bald citation to legal authority,
without analysis tied to the facts of the case at hand, is inadequate
to discharge an appellant’s burden of persuasion. See Nipper v.
Douglas, 2004 UT App 118, ¶ 19, 90 P.3d 649. See also Utah R. App.
P. 24(a)(9).



20130376-CA                       4                 2015 UT App 14
                             In re P.G.


the circumstances of his confession demonstrate that it was
coerced”; rather, “he simply describes the circumstances and
concludes that they were coercive.” The State stops short, however,
of asking us to summarily affirm on the ground of inadequate
briefing. On the contrary, the State undertakes the heavy lifting
that is properly the responsibility of P.G. and analyzes the
circumstances of the interrogation that P.G. apparently finds
concerning, in light of the extensive case law on point.4 Having
done so, it correctly concludes that the governing case law
“demonstrates that none of these circumstances, either alone or
together, were coercive.”

¶9      In view of the odd way in which this appeal has unfolded,
with P.G. essentially taking the position that the record speaks for
itself in establishing coercion, and the State ferreting out what it
gathers to be P.G.’s pivotal concerns and then running each of them
through the strainer of Fifth Amendment jurisprudence, we are
disinclined, given P.G.’s poorly focused totality-of-circumstances
argument, to give plenary consideration to all fifteen of the
circumstances that the State gathers may be in play. Rather, we
believe that four factors emerge as having particular importance,
meriting specific comment.

¶10 First, while “[u]nnecessarily lengthy interrogation is
suspect,” State v. Hunt, 607 P.2d 297, 302 (Utah 1980), P.G.’s
interrogation lasted only about forty minutes. Under similar
circumstances, we have determined that interrogations for
similar—and even significantly longer—periods of time are
acceptable. See, e.g., State v. Prows, 2011 UT App 9, ¶ 10, 246 P.3d
1200 (concluding that a fifty-one minute interrogation was “quite
short” and not coercive); State v. Montero, 2008 UT App 285, ¶ 12,
191 P.3d 828 (concluding that an interrogation that was “off and


4. Underscoring the cursory approach undertaken in briefing by
P.G., while P.G. cites two cases in support of the scattergun
argument presented in his opening brief, the State cites some
nineteen cases in support of its thorough and incisive analysis.



20130376-CA                      5                 2015 UT App 14
                             In re P.G.



on” for over six hours was not coercive and observing that “an
interrogation has typically been viewed as coercive only when it is
much longer than in the instant case”). Given that P.G.’s forty-
minute interrogation was comparatively short, we cannot say that
the mere length of P.G.’s interrogation suggests coercion.

¶11 Second, the detective’s persistence during P.G.’s
interrogation does not undermine the juvenile court’s finding that
“[w]hile the detective’s manner was rather aggressive at times it
did not rise to the level of being coercive.” For example, during
P.G.’s interrogation, the detective repeatedly told P.G. that he
already knew that P.G. sexually assaulted M.G., he refused to
accept P.G.’s denials, and he shouted once at P.G. to “stop lying.”
However, “a police officer’s exhortations to tell the truth or
assertions that a suspect is lying do not automatically render a
resulting confession involuntary.” Montero, 2008 UT App 285, ¶ 13.
To the contrary, “we think it eminently reasonable that police
officers challenge criminal suspects’ questionable explanations in
their pursuit of the truth.” Id. Here, the detective was not merely
posturing. He had substantial evidence prior to the interrogation
that P.G. sexually abused M.G. M.G. had already told a school
counselor, another school employee, and another detective about
P.G.’s abuse. P.G.’s younger brother also told the other detective
that P.G. had informed their mother about the abuse. Thus,
although the interviewing detective was persistent and his
interrogation techniques were sometimes aggressive, these facts do
not serve to render P.G.’s confession involuntary.5



5.      P.G. also claims that his confession was involuntary because
the police did not inform him that he was free to end the
interrogation by leaving at any time. However, P.G.’s contention is
wide of the mark because, as we gather from the record, he was not
free to leave. “Miranda warnings are required only where there has
been such a restriction on a person’s freedom as to render him ‘in
custody.’” Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per
                                                       (continued...)



20130376-CA                      6                 2015 UT App 14
                             In re P.G.



¶12 Third, although neither P.G.’s parents nor his attorney were
present during his interrogation, these facts are not determinative.
See State v. Dutchie, 969 P.2d 422, 429 (Utah 1998). Cf. Utah R. Juv.
P. 26(e) (“A minor 14 years of age and older is presumed capable
of intelligently comprehending and waiving the minor’s right to
counsel . . . whether [or not] the minor’s parent, guardian or
custodian is present.”). P.G. did not request to speak to his parents
or an attorney prior to or during the interrogation. Instead, after
the detective read P.G. his Miranda rights at the beginning of the
interrogation, P.G. affirmatively stated that he understood his
rights and agreed to speak to the detective. Accordingly, the
absence of P.G.’s parents or an attorney during his interrogation
does not undermine the juvenile court’s finding that his confession
was voluntary.

¶13 Fourth, P.G.’s age does not render his confession
involuntary. Although P.G. was a juvenile at the time of his



5. (...continued)
curiam). This court has held that “the proper inquiry as to whether
a defendant is in custody for the purposes of Miranda is whether a
reasonable person in defendant’s position would believe his
‘freedom of action is curtailed to a degree associated with a formal
arrest.’” State v. Mirquet, 844 P.2d 995, 998 (Utah Ct. App. 1992)
(quoting State v. East, 743 P.2d 1211, 1212 (Utah 1987)).
         Here, P.G. was formally arrested at his home, taken to the
police station, and informed of his Miranda rights. Thus, he was in
custody for Miranda purposes, even though at one point the
detective said he was not. While P.G. was free to invoke his
Miranda rights at any time during the interrogation, he was not free
to leave. See State v. Gutierrez, 864 P.2d 894, 902 (Utah Ct. App.
1993) (“Suspects undergoing custodial interrogation could
reasonably assume that even the right to terminate questioning
does not afford them the option of leaving the interrogation
room.”). Consequently, the fact that P.G. was not told he could
leave is simply beside the point.



20130376-CA                      7                 2015 UT App 14
                              In re P.G.



interrogation, he was seventeen years and eight months old—just
four months shy of the age of majority. See State v. Bybee, 2000 UT
43, ¶ 20, 1 P.3d 1087 (concluding that Bybee’s age of “nearly
seventeen and one-half years old at the time of [his] interview—less
than seven months short of reaching his majority”—supported the
trial court’s conclusion that he voluntarily confessed). On several
occasions, the Utah Supreme Court has found juveniles younger
than P.G. to have voluntarily confessed. See, e.g., Dutchie, 969 P.2d
at 427–28, 430 (fifteen-year-old); State v. Piansiaksone, 954 P.2d 861,
863, 866 (Utah 1998) (sixteen-year-old); State v. Hunt, 607 P.2d 297,
298, 303 (Utah 1980) (almost seventeen-year-old). Accordingly,
P.G.’s age does not undermine the juvenile court’s determination
that his confession was voluntary under the Fifth Amendment.

¶14 Looking at the totality of circumstances, neither P.G.’s
interrogation nor his personal characteristics persuade us that his
confession was involuntary. Thus, we conclude that the juvenile
court did not err when it denied P.G.’s motion to suppress his
confession.

                                  II.

¶15 P.G.’s second argument on appeal is that the juvenile court
erred by allowing M.G. to testify in a child witness room because
there was no “finding that M.G. would be traumatized if she were
required to testify in [P.G.’s] presence.” At P.G.’s adjudication
hearing, M.G. started crying before giving her testimony. The court
suggested that M.G. be allowed to testify from its child witness
room, which was equipped with two-way audio and video
technology. M.G. was subsequently excused to the child witness
room.

¶16 “[T]he Confrontation Clause guarantees the defendant a
face-to-face meeting with witnesses appearing before the trier of
fact.” Coy v. Iowa, 487 U.S. 1012, 1016 (1988). “Although face-to-face
confrontation forms the core of the values furthered by the
Confrontation Clause . . . it is not the sine qua non of the
confrontation right.” Maryland v. Craig, 497 U.S. 836, 847 (1990)



20130376-CA                       8                  2015 UT App 14
                               In re P.G.



(citations and internal quotation marks omitted). Indeed, the
United States Supreme Court has held that upon an adequate
showing of necessity,

       the state interest in protecting child witnesses from
       the trauma of testifying in a child abuse case is
       sufficiently important to justify the use of a special
       procedure that permits a child witness in such cases
       to testify at trial against a defendant in the absence of
       face-to-face confrontation with the defendant.

Id. at 855. See also Utah R. Juv. P. 29A(b) (permitting the same).

¶17 P.G. argues that the juvenile court could only allow M.G. to
testify from the child witness room if it first made a formal finding
of necessity, i.e., that it would traumatize M.G. to testify in P.G.’s
presence in the courtroom. But P.G. failed to object to the use of the
child witness room and therefore failed to preserve this issue for
appeal. “In order to preserve an issue for appeal, it must be . . .
specifically raised such that the issue is sufficiently raised to a level
of consciousness before the trial court . . . [so as to give] the trial
court an opportunity to address the claimed error, and if
appropriate, correct it.” State v. Santonio, 2011 UT App 385, ¶ 29,
265 P.3d 822 (alterations and emphasis in original) (citation and
internal quotation marks omitted). Here, although the juvenile
court did not make a finding of necessity before it allowed M.G. to
testify from the child witness room, P.G. did not object to the
room’s use on that basis. Instead, his objection was to M.G.’s
testifying from the room without the presence of P.G.’s counsel, the
State’s counsel, and the trial judge in the same room.6 At no point



6.      P.G. argues that rule 29A(b) of the Utah Rules of Juvenile
Procedure required counsel and the trial judge to be in the same
room as M.G. during her testimony. Rule 29A(b) provides that “[i]n
any delinquency proceeding . . . concerning a charge of child abuse
or of a sexual offense against a child, the court . . . may order that
                                                         (continued...)



20130376-CA                        9                  2015 UT App 14
                              In re P.G.

during the adjudication did P.G. object on the basis of a lack of
necessity. On the contrary, he seems only to have been concerned
about who would be in the child witness room, not whether the
room would be used. Accordingly, P.G. did not preserve this issue
for appeal.

¶18 Be that as it may, any error was harmless. “To hold a
constitutional error harmless, we ‘must be able to declare a belief’
that the error ‘was harmless beyond a reasonable doubt.’” State v.
Benson, 2014 UT App 92, ¶ 30, 325 P.3d 855 (quoting Chapman v.
California, 386 U.S. 18, 24 (1967)). Here, M.G.’s testimony was


6. (...continued)
the testimony of any victim or other witness younger than 14 years
of age be taken in a room other than the courtroom.” Utah R. Juv.
P. 29A(b). The rule further provides that “[o]nly the judge,
attorneys for each party, the testifying child (if any), persons
necessary to operate equipment, and a counselor or therapist
whose presence contributes to the welfare and emotional well-
being of the child may be in the room during the child’s testimony.”
Id. R. 29A(b)(1) (emphasis added).
         P.G. insists that, in context, the word “may” means
“must”—that the rule denies the juvenile court discretion to
exclude counsel for the parties and the trial judge, because those
key individuals “have to be present.” That is not how we read the
rule. Rule 29A(b)(1) limits those who may be in the child witness
room to the listed individuals, but it does not require their presence.
Rather, their presence is only an option, to be exercised in the
juvenile court’s discretion. The juvenile court decided not to allow
counsel in the child witness room on the basis that it would defeat
the purpose of using the room. Consequently, the juvenile court
did not err in refusing to fill the child witness room with adults
while the already-stressed M.G. testified. Of some concern, the
court also noted that the room was too small to accommodate the
witness, P.G.’s counsel, the prosecutor, and the judge. Obviously,
the juvenile court’s ability to properly exercise its discretion under
the statute cannot be hamstrung by the physical limitations of the
available room.



20130376-CA                       10                 2015 UT App 14
                             In re P.G.

entirely favorable to P.G. She testified that she did not remember
talking to her school counselor, the police, or a DCFS caseworker.
When asked if she told anyone that P.G. “did some things” to her,
M.G. answered “no.” Although no one directly asked M.G. if P.G.
ever touched her, M.G. also answered “no” when asked if she ever
told a school employee, school counselor, police officer, or DCFS
caseworker that P.G. had touched her inappropriately. Far from
harming P.G., M.G.’s testimony was entirely exculpatory in nature.
Therefore, even if the juvenile court committed error by permitting
M.G. to testify in the child witness room without first making a
finding of necessity, the error was harmless. Her testimony,
whether offered in the courtroom or in a child witness room filled
with adults, simply could not have been more favorable to P.G.
Nor do we see merit in P.G.’s argument that M.G.’s testimony
would have been given more weight, in this proceeding before a
seasoned juvenile court judge, if offered in the courtroom rather
than over a video feed from the room next door.

                                 III.

¶19 P.G.’s third and final argument on appeal is that the
evidence was insufficient to prove beyond a reasonable doubt that
he committed the crime of aggravated sexual abuse of a child. A
person commits sexual abuse of a child if

       the actor touches the anus, buttocks, or genitalia of
       any child . . . with intent to cause substantial
       emotional or bodily pain to any person or with the
       intent to arouse or gratify the sexual desire of any
       person regardless of the sex of any participant.

Utah Code Ann. § 76-5-404.1(2) (LexisNexis Supp. 2014).7
Aggravated sexual abuse of a child occurs when one of several



7. Because the statutory provisions in effect at the relevant time do
not differ materially from the statutory provisions now in effect, we
cite the current edition of the Utah Code as a convenience to the
reader.



20130376-CA                      11                2015 UT App 14
                              In re P.G.

enumerated conditions exists “in conjunction with the offense
described in Subsection (2).” Id. § 76-5-404.1(4). One such condition
is when “the accused caused the penetration, however slight, of the
genital or anal opening of the child by any part or parts of the
human body other than the genitals or mouth.” Id. § 76-5-
404.1(4)(j).

¶20 “When reviewing a juvenile court’s decision for sufficiency
of the evidence, we must consider all the facts, and all reasonable
inferences which may be drawn therefrom, in a light most
favorable to the juvenile court’s determination[.]” In re V.T., 2000
UT App 189, ¶ 8, 5 P.3d 1234. We will reverse that determination
“only when it is ‘against the clear weight of the evidence, or if [we]
otherwise [reach] a definite and firm conviction that a mistake has
been made.’” Id. (quoting State v. Walker, 743 P.2d 191, 193 (Utah
1987)).

¶21 As previously noted, M.G. testified at P.G.’s adjudication
hearing and denied telling anyone that P.G. had abused her.
Therefore, P.G. contends that because M.G.’s in-court testimony
contradicted her out-of-court statements and because “there was
not substantial independent evidence to corroborate” P.G.’s
confession, there was not enough evidence to find P.G. delinquent
beyond a reasonable doubt. We disagree. When the evidence is
considered in the light most favorable to the juvenile court’s
determination, it supports the court’s finding that the State met its
burden of proof beyond a reasonable doubt.

¶22 P.G. voluntarily confessed to the detective that his fingers
went inside M.G.’s vagina as he was helping her get dressed for
school one morning, although he characterized this as accidental.8
The juvenile court also found that he provided details about the
abuse that were not suggested by the detective. As we concluded
above, the juvenile court did not err when it refused to suppress
P.G.’s confession. See supra ¶ 14. In addition to P.G.’s confession,



8. Somewhat inconsistently, he also mentioned that he was curious
to know what a vagina felt like.



20130376-CA                      12                 2015 UT App 14
                             In re P.G.

there was ample other evidence from which the juvenile court
could find P.G. delinquent beyond a reasonable doubt.

¶23 The juvenile court heard testimony from an employee at
M.G.’s school that M.G. told her “out of the blue” that P.G. had
touched her in her vaginal area and that “blood had come out.”
M.G. then repeated the same story to both her school counselor and
a detective who interviewed her at the Children’s Justice Center.
The detective who interviewed M.G. testified that she told him
during the interview that her brother had touched her with his
finger “where her pee pee comes out.” The same detective also
testified that P.G.’s brother told him that his mother learned that
P.G. had touched M.G. inappropriately and that she yelled at P.G.
and punished him with extra chores. Finally, even though M.G.
ultimately denied telling anyone about the abuse by P.G., the
school employee testified that on the morning of the hearing, M.G.
told her that her mother “told her to say that P.G. didn’t . . . hurt
her.” Thus, we conclude that notwithstanding M.G.’s recantation,
there was sufficient evidence to support the juvenile court’s
determination that, beyond a reasonable doubt, P.G. perpetrated
an act of aggravated sexual abuse.

¶24 P.G. also argues that the evidence was insufficient to
support his delinquency adjudication under State v. Mauchley, 2003
UT 10, 67 P.3d 477. P.G.’s reliance on Mauchley is misplaced. In
Mauchley, the Utah Supreme Court adopted the trustworthiness
standard in lieu of the corpus delicti rule. See id. ¶ 61. The Utah
Supreme Court has interpreted the trustworthiness standard as a
rule governing the admissibility of confessions rather than a rule
affecting the sufficiency of the evidence. See id. ¶¶ 58–60
(discussing the admissibility of confessions into evidence under the
trustworthiness standard). Under the trustworthiness standard,
“before a confession may be admitted, the trial court must
determine as a matter of law that the confession is trustworthy.” Id.
¶ 58. A confession may be admitted into evidence only after it is
“deemed trustworthy by a preponderance of the evidence.” Id.
Here, P.G. did not claim that his confession was improperly
admitted into evidence because it was not trustworthy. He argued
that it was not voluntary under the Fifth Amendment, and he



20130376-CA                      13                2015 UT App 14
                              In re P.G.

claimed that the evidence was insufficient to corroborate his
confession. Accordingly, aside from the misplaced focus on
sufficiency instead of admissibility, P.G. did not preserve this issue
for appeal.

¶25 “As a general rule, claims not raised before the trial court
may not be raised on appeal,” and we will not consider them
unless “exceptional circumstances exist or plain error occurred.”
State v. Holgate, 2000 UT 74, ¶ 11, 10 P.3d 346 (citations and internal
quotation marks omitted). P.G. argues that he preserved his claim
that his confession was inadmissible under the trustworthiness
standard because he moved for a directed verdict due to an
“insufficiency of evidence to convict P.G. and because there was an
insufficiency of evidence to corroborate P.G.’s confession.” But P.G.
misstates the standard articulated in Mauchley. As noted, Mauchley
concerns the admissibility of confessions themselves, not the
sufficiency of the evidence. See 2003 UT 10, ¶¶ 58–60. Because P.G.
failed to raise the issue of the admissibility of his confession on this
ground and because he has not presented an argument in support
of an exception to the preservation rule, we decline to address the
merits of P.G.’s Mauchley argument.

                                  IV.

¶26 We conclude that, given the totality of circumstances, the
juvenile court did not err when it denied P.G.’s motion to suppress
his confession. We further conclude that P.G. did not preserve his
Confrontation Clause claim. Nevertheless, if the juvenile court
committed any error in this regard, it was harmless. Finally, we
conclude that there was sufficient evidence to find P.G. delinquent
beyond a reasonable doubt on the charge of aggravated sexual
abuse of a child. And we decline to address the merits of P.G.’s
Mauchley argument because it was not preserved.

¶27    Affirmed.




20130376-CA                       14                  2015 UT App 14